Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.709 Filed 12/08/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MARK W. DOBRONSKI,
                                          Case No. 3:20-CV-12862
     Plaintiff,                           District Judge Robert H. Cleland
v.                                        Magistrate Judge David R. Grand

MANASSEH JORDAN
MINISTRIES INC., et. al.

      Defendants
/_________________________________________________________________/
 Mark W. Dobronski                 John A. Hubbard (P39624)
 Pro Se                            HUBBARD SNITCHLER &
 P.O. Box 85547                    PARZIANELLO PLC
 Westland, MI 48185                Attorney for Defendant YTEL, Inc.
 734.641.2300                      801 W. Ann Arbor Trail, Suite 240
                                   Plymouth, MI 48170
                                   313.672.7300
                                   jhubbard@hspplc.com
/_________________________________________________________________/

     DEFENDANT YTEL, INC’S REPLY BRIEF IN SUPPORT OF ITS
               AMENDED MOTION TO DISMISS
          DUE TO LACK OF PERSONAL JURISDICTION




                                 Page 1 of 7
Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.710 Filed 12/08/20 Page 2 of 7




                           TABLE OF AUTHORITIES


Case Law                                                             Page
ABG Prime Group, Inc v Mixed Chicks, LLC, No. 17-13257,                 3
2018 WL 7134647, at *2 (ED Mich, May 16, 2018, Hon. Robert H.
Cleland)
Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1236 (6th Cir            5
1981)
Conn v. Zakharov, 667 F. 3d 705, 711 (6th Cir. 2012)                     3
Odish v. Peregrine Semiconductor, Inc., No. 13-cv-1402, 2015 WL          5
1119951 (E.D. Mich. Mar. 11, 2015)
Yoost v. Caspari, 295 Mich. App. 209, 225 (2012)                         5

Federal Rules
Fed. R. Civ. P. 12(b)(2)                                              3, 4

Statutes
MCL 600.705(1)                                                           4
MCL 600.705(2)                                                           4




                                 Page 2 of 7
Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.711 Filed 12/08/20 Page 3 of 7




        Defendant Ytel, Inc (“Ytel”), by and through its attorneys, Hubbard Snitchler

& Parzianello PLC for its Reply Brief, states as follows:

   I.      Plaintiff Fails to Establish a Prima Facie Case for Personal
           Jurisdiction

        A plaintiff bears the burden of establishing personal jurisdiction by a

preponderance of the evidence. Conn v. Zakharov, 667 F. 3d 705, 711 (6th Cir.

2012). When a defendant contests personal jurisdiction through a Federal Rule of

Civil Procedure 12(b)(2) motion to dismiss, the plaintiff “may not stand on his

pleading but must, by affidavit or otherwise, set forth specific facts showing that the

court has jurisdiction.” ABG Prime Group, Inc v Mixed Chicks, LLC, No. 17-13257,

2018 WL 7134647, at *2 (ED Mich, May 16, 2018, Hon. Robert H. Cleland) quoting

Carrier Corp. v. Outokumpu Oyj, 673 F. 3d 430, 449 (6th Cir. 2012) (quoting

Theunissen v. Matthews, 935 F. 2d 1454, 1458 (6th Cir. 1991) ). See attached

Exhibit A.

        A. Ytel did not initiate or place any calls or send any messages into the
           State of Michigan

        Plaintiff admits in paragraph 136 of his Complaint that Ytel’s telephone

service was “utilized by Defendants to initiate the prerecorded voice message calls.”

(ECF 1-2, Complaint ¶ 136).

        Ytel’s Affidavit confirms that Ytel does not initiate any calls, but that all calls

are all directed by Ytel’s customers with no input by Ytel. (See ECF 6, Amended


                                        Page 3 of 7
Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.712 Filed 12/08/20 Page 4 of 7




Motion, Ex 1 at P. 8-9). Plaintiff has not submitted any contradictory facts by

“affidavit or otherwise”.

       Further, it is common for a telephone service provider to provide telephone

numbers for a customer to use to make calls. Plaintiff misstates the import of the

subpoena response set forth in Exhibit B to his Response Brief. (ECF No. 61). The

provision of telephone numbers to a customer for use does not constitute “spoofing”

or “blocking” by Ytel’s customer when making calls, nor is the provision or use of

such numbers violative of the TCPA or the plain language of 47 CFR 64.1601(e)(1).1

      Plaintiff has provided no evidence beyond mere conjecture and supposition

that Ytel’s activities with respect to its provision of telephone services to its

customers rises to the level that Ytel itself should be considered to have initiated the

allegedly violative telephone calls in Michigan.

      Accordingly, Plaintiff has not established a prima facie case for limited

personal jurisdiction under MCL 600.705(1) for actions “arising out of “the

transaction of business within the state” or caused ‘an act to be done or consequences

to occur in Michigan” resulting in an action for tort under MCL 600.705(2).




1
   Likewise; Exhibit A to the Response Brief (ECF No. 61) does not provide any
supportive evidence regarding personal jurisdiction as it is a ruling by a California
court regarding Ytel’s Motion to Dismiss under Fed. R. Civ. Pro 12(b)(6) in another
proceeding – misrepresented by Plaintiff as a 12(b)(2) motion. See Response Brief
at p. 4. (ECF No. 61).
                                      Page 4 of 7
Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.713 Filed 12/08/20 Page 5 of 7




      B. Plaintiff cannot meet his burden to establish personal jurisdiction
         because Plaintiff does not provide any evidence beyond conjecture
         that Ytel conspired with any of the Defendants

      Plaintiff makes broad, vague, and unsupported allegations that all of the 29

Defendants are somehow in conspiracy with all the other Defendants, and thus Ytel

is subject to personal jurisdiction in Michigan on the basis of the purported wrongful

acts of an alleged co-conspirator in Michigan. Mere allegations that a conspiracy

exists between the defendant and another over whom the court has jurisdiction is

insufficient to establish jurisdiction. Odish v. Peregrine Semiconductor, Inc., No.

13-cv-1402, 2015 WL 1119951 (E.D. Mich. Mar. 11, 2015)(see attached Exhibit

B); Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1236 (6th Cir 1981); Yoost v.

Caspari, 295 Mich. App. 209, 225 (2012)(evidence or facts must support the

allegations of conspiracy).

      The Yoost court, concluding that there was no personal jurisdiction based on

the allegations of conspiracy, reversed the trial court, holding that:

      Here, multiple explanations exist for the facts the trial court relied on
      to assert jurisdiction. Evidence is simply lacking to establish ‘a logical
      sequence of cause and effect’ to reach the conclusion that Asher
      controlled this litigation through Yoost to the extent that ‘Yoost in this
      case is the puppet and Asher is the puppeteer.’ Rather, this conclusion
      is reached only through speculation and conjecture, which are
      insufficient to establish a prima facie case for limited personal
      jurisdiction over Asher. Jeffrey,448 Mich. At 184,529 NW 2d 644; see
      Berryman, 193 MichAapp at 92,483 N.W. 2d 642.

See Yoost, 295 Mich. App. at 228.


                                      Page 5 of 7
Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.714 Filed 12/08/20 Page 6 of 7




      In this case, Plaintiff has provided no facts or evidence that could establish

any conspiracy involving Ytel with any of the Defendants. Plaintiff’s conspiracy

allegations are conclusory and based on conjecture and speculation. These

unsupported allegations are insufficient to establish limited personal jurisdiction

over Ytel.

                                  CONCLUSION
      Based on the foregoing, Defendant Ytel respectfully requests that this Court

dismiss Ytel due to lack of personal jurisdiction.

                                               Respectfully submitted,

                                              /s/ John A. Hubbard
                                              John A. Hubbard (P39624)
                                              HUBBARD SNITCHLER &
                                              PARZIANELLO PLC
                                              Attorney for Defendant YTEL, Inc
                                              801 W. Ann Arbor Trail, Suite 240
                                              Plymouth, MI 48170
                                              313.672.7300
                                              jhubbard@hspplc.com
Dated: December 8, 2020




                                      Page 6 of 7
Case 3:20-cv-12862-RHC-DRG ECF No. 65, PageID.715 Filed 12/08/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

       I hereby certify that on December 8, 2020, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which shall serve a copy
of the same on all attorneys and parties of record. A copy of the foregoing was sent
to the address below via US First Class Mail.

Mark W. Dobronski
Pro Se
P.O. Box 85547
Westland, MI 48185
734.641.2300
                                                    /s/ Karen Kasparek
                                                    Karen Kasparek
                                                    Legal Assistant




                                      Page 7 of 7
